NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan W. Smith on 9/10/2021.

The application has been amended as follows: 
Claim 13, lines 3-4, changed “upon detection of a step off gesture signal from the kick sensor, the processing circuitry resumes operation to move the occupant step” to -- upon detection of a step off gesture signal from the kick sensor, resume operation to move the occupant step --.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach an occupant step apparatus for a vehicle, comprising: a powered occupant step; a kick sensor mounted to the occupant step; and a controller having processing circuitry configured to: detect a kick gesture signal from the kick .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6593.  The examiner can normally be reached Monday-Friday from 8:30 am to 5:30 pm CST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.R./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661